DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on April 26, 2022. Claims 1, 12, 15-16 and 18-19 are amended, Claim 2 is cancelled, and presents arguments, is hereby acknowledged. Claims 1, 2-19 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed on April 26, 2022 have been fully considered. 
Claim objection on Claim 13 is withdrawn.
In view of the amended Claims and upon further consideration, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and new prior art as presented in this Office action. Therefore, Applicant’s arguments are moot. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Eilertsen, G., Kronander, J., Denes, G., Mantiuk, R.K. and Unger, J., 2017. HDR image reconstruction from a single exposure using deep CNNs. ACM transactions on graphics (TOG), 36(6), pp.1-15  (Eilertsen), in view of Wei, C., Wang, W., Yang, W. and Liu, J., 2018. Deep retinex decomposition for low-light enhancement. arXiv preprint arXiv:1808.04560 (Wei) and in further view of Whyte, O., Sivic, J. and Zisserman, A., 2014. Deblurring shaken and partially saturated images. International journal of computer vision, 110(2), pp.185-201 (Whyte).
Regarding Claims 1, 12, 14-19, Eilertsen teaches:
An image processing method comprising steps of: obtaining an input image that is at least part of a captured image obtained by an image sensor; obtaining a first map representing a region outside a dynamic range of the input image based on a signal value in the input image and a threshold of the signal value; and inputting input data including the input image and the first map to a neural network and executing a recognition task or a regression task, wherein the threshold of the signal value is set based on at least one of a luminance saturation value and a black level in the input image that is the at least part of the captured image obtained by the image sensor (Eilertsen: Section 3 and Fig. 3, a CNN is used to HDR reconstruction ; Fig. 7 and section 4, a system and method of separating HDR from rest of region in photograph through histograms, which shows a relatively uniform value representing info lost due to saturation in non-HDR region, and in the HDR histograms, pixels are not saturated, and are instead represented by an exponentially decaying long tail; the threshold is luminance value based).
Eilertsen does not illustrate explicitly on reconstruction using illumination map. However, Wei teaches  (Wei: Figs. 1-2, a system configuration that takes ground truth and captured low illuminance image to remove blurring and noise and restore original image through neural network; the system consists of three stages, stage 1: illumination map is generate from input images; stage 2: image adjustment is down through a U-net structure, and finally an image is restored/de-blurred)
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Eilertsen with obtaining a first map representing a region outside a dynamic range of the input image based on a signal value in the input image and a threshold of the signal value as further taught by Eilertsen. The advantage of doing so is to provide a mechanism to reconstruct image from low-light image image through adjusting illumination from multi-scale prespectives (Wei: Intro).
It is further noted that Claims 15-19 are only different from Claims 1, 12-14 in client/server structure, where client/server configuration is widely used system configuration.
Eilertsen does not teach explicitly on a saturation map. However, Whyte teaches (Whyte: Fig. 6, mask of saturated pixels and mask of all parts of captured image that are affected by bright pixels).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Eilertsen with a saturation map as further taught by Whyte. The advantage of doing so is to provide a mechanism to eliminate saturated pixels without causing artefacts (Whyte: Abstract).
Regarding Claim 3, Eilertsen as modified teaches all elements of Claim 1. Eilertsen as modified further teaches:
The image processing method according to claims 1, wherein the first map is a map representing at least one of a luminance saturated area and a blocked- up shadow area in the input image (Wei: Figs. 1-2, black level; Whyte: Fig. 6, saturation mask).
Regarding Claim 4, Eilertsen as modified teaches all elements of Claim 1. Eilertsen as modified further teaches:
The image processing method according to claim 1, wherein the input data includes the input image and the first map as a channel component (Wei: Figs. 1-2, illumination map represents different channel value from Reflectance, i.e. R/G/B channels).
Regarding Claim 5, Eilertsen as modified teaches all elements of Claims 1/4. Eilertsen as modified further teaches:
The image processing method according to claim 4, wherein the inputting step inputs only one of the input image and the first map to a first layer of the neural network, concatenates, in a channel direction, a feature map that is an output from at least the first layer, with the other of the input image and the first map that has not been input to the first layer, and inputs concatenated data to a subsequent layer of the neural network (Wei: Fig. 1, adjustment stage uses a U-Net based encode-decoder configuration that has similar features).
Regarding Claim 6, Eilertsen as modified teaches all elements of Claims 1/4. Eilertsen as modified further teaches:
The image processing method according to claim 4, wherein the inputting step branches an input part of the neural network, converts the input image and the first map into feature maps in different layers, concatenates the feature maps, and inputs that to a subsequent layer (Wei: Fig. 1, adjustment stage uses a U-Net based encode-decoder configuration that has similar features).
Regarding Claim 7, Eilertsen as modified teaches all elements of Claim 1. Eilertsen as modified further teaches:
The image processing method according to claim 1, wherein pixel numbers per one channel are equal to each other between the input image and the first map (Wei: Lee: chapter 3.1-3.2, RGB image is converted into YCbCr, where the map is generated through Y component, where the pixel numbers are equal in RGB and Y channels).
Regarding Claim 8, Eilertsen as modified teaches all elements of Claim 1. Eilertsen as modified further teaches:
The image processing method according to claim 1, wherein the task is to deblur the input image (Wei: Figs. 1-2).
Regarding Claim 13, Eilertsen as modified teaches all elements of Claim 13. Eilertsen as modified further teaches:
The image processing apparatus according to claim 12, further comprising a memory configured to store weight information used in the neural network (Whyte: section 5.2, generating weights for blurry pixels, where weights are stored in memory in the system).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Eilertsen, G., Kronander, J., Denes, G., Mantiuk, R.K. and Unger, J., 2017. HDR image reconstruction from a single exposure using deep CNNs. ACM transactions on graphics (TOG), 36(6), pp.1-15  (Eilertsen), in view of Wei, C., Wang, W., Yang, W. and Liu, J., 2018. Deep retinex decomposition for low-light enhancement. arXiv preprint arXiv:1808.04560 (Wei) and in further view of Whyte, O., Sivic, J. and Zisserman, A., 2014. Deblurring shaken and partially saturated images. International journal of computer vision, 110(2), pp.185-201 (Whyte) and Zhang, K., Zuo, W. and Zhang, L., 2018. FFDNet: Toward a fast and flexible solution for CNN-based image denoising. IEEE Transactions on Image Processing, 27(9), pp.4608-4622 (Zhang).
Regarding Claim 9, Eilertsen as modified teaches all elements of Claim 1. Eilertsen as modified further teaches (Whyte: section 2, a blur kernel can be represented by a set of weights w; section 5.2, generating weights for blurring pixels). Eilertsen as modified does not teach explicitly on obtaining a weight map based on the signal value in the input image and the threshold of the signal value; and generating a weighted average image based on the output from the neural network, the input image, and the weight map. However, Zhang teaches:
The image processing method according to claim 1, further comprising steps of. obtaining a weight map based on the signal value in the input image and the threshold of the signal value; and generating a weighted average image based on the output from the neural network, the input image, and the weight map (Zhang: Section D and Fig. 5, use uniform noise level map to de-noise image).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Eilertsen as modified with obtaining a weight map based on the signal value in the input image and the threshold of the signal value; and generating a weighted average image based on the output from the neural network, the input image, and the weight map as further taught by Zhang. The advantage of doing so is to provide a simple mechanism to remove image noise that is less complicated for moderate performance gain (Zhang: Section C).

Allowable Subject Matter
The Claims 10 -11 are objected to as being dependent upon a rejected base claims, but are potentially allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG WEI whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649